Citation Nr: 0624092	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service from November 1960 
to December 1986.  He died in January 2002, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which denied the benefit sought on 
appeal.  The Board first considered this appeal in June 2004, 
and remanded the claim for additional development.  All 
requested development was performed and the appeal is now 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran developed diabetes mellitus subsequent to his 
active duty service and the disease is presumed to be a 
result of exposure to herbicides in the Republic of Vietnam.

3.  The veteran's diabetes mellitus was a contributory cause 
of his death.


CONCLUSION OF LAW

The veteran's death was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this appeal 
given the favorable nature of the Board's decision.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran served honorably in the United States Air Force 
during the Vietnam conflict.  His personnel records show that 
he was stationed in Thailand for six months and twenty-three 
days during his tour from March 1971 to March 1975.  
Performance evaluations written during that time period from 
a command center in Japan show that the veteran was the 
Squadron Aircraft Maintenance Controller with duties 
including transmitting aircraft.  Although his service 
personnel records do not specifically reflect service in the 
Republic of Vietnam, the veteran's mother and sister both 
submitted statements reflecting their recollection of 
receiving letters and telephone calls during the veteran's 
service in Thailand which mentioned his service in Vietnam 
and his exposure to herbicides while there.

The veteran developed diabetes mellitus subsequent to his 
active duty and was treated for the disease for many years.  
He was hospitalized in January 2002, with respiratory 
difficulties and was determined to have pneumonia.  The 
veteran died during his hospitalization of adult respiratory 
distress syndrome (ARDS) and his treating physician from June 
2000 until that time opined that the veteran's diabetes was a 
contributing factor to his demise.  Two physicians who 
treated the veteran during his January 2002 hospitalization 
opined that it was certainly possible that the veteran's 
underlying disabilities contributed to the development of 
ARDS.

The appellant credibly testified before the Board that the 
veteran had told her of his missions into Vietnam during his 
service in the 1970's and his belief that he had been 
exposure to herbicides such as Agent Orange.  The appellant 
contends that the veteran's diabetes mellitus is a service-
connected disability that caused his ultimate demise in 2002.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, certain diseases, 
including diabetes mellitus, shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.   See 38 C.F.R. 
§ 3.309(e).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the statements of the veteran's mother and sister 
substantiate the assertion that the veteran had service in 
Vietnam between 1971 and 1975.  As such, it is presumed that 
the veteran was exposed to Agent Orange.  With his later 
development of diabetes mellitus without additional evidence 
to suggest any other causation, the Board finds that diabetes 
was incurred as a result of active service.

A review of the medical evidence reveals that the veteran's 
treating physician from June 2000 to December 2001, 
unequivocally determined that diabetes was a contributory 
cause of the veteran's death.  The physicians who attended 
the veteran at the time of his death agreed that it was 
certainly plausible that diabetes contributed to the 
development of ARDS as the cause of ARDS is not known.  
Consequently, when resolving all reasonable doubt in favor of 
the appellant, the Board finds that the veteran's death was 
caused by service-connected disability and her appeal is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


